Title: To George Washington from James McHenry, 19 November 1798
From: McHenry, James
To: Washington, George



Sir,
War Department 19th November 1798.

The enclosures, have been furnished, by the Secretary of the Treasury, in pursuance of the request, contained in my letter to him, of the 14th instant (copy of which you are possessed of) and for the purposes therein mentioned.

You are requested, if you wish for copies, of this view, of the Finances, of the United States, to cause the same to be taken, by a confidential person, and to return the Originals. I am Sir with the greatest respect your most obedient humble servant

James McHenry

